Appeal by the defendant from an order of the Supreme Court, Suffolk County (Mullen, J.), dated January 20, 2005, which, without a hearing, designated him a level two sex offender pursuant to Correction Law article 6-C. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]), in which he moves to be relieved of the assignment to prosecute this appeal.
Ordered that the appeal is dismissed, without costs or disbursements.
*409The appeal must be dismissed because the order appealed from was superseded by a subsequent order of the same court dated March 24, 2005, which, after a hearing, designated the defendant a level two sex offender (see People v Peterkin, 5 AD3d 751 [2004]).
Counsel’s application for leave to withdraw as counsel is granted. Adams, J.P., Goldstein, Fisher and Lifson, JJ., concur.